Smith, P. J. (concurring in part):
Under the ordinary Code certiorari, the determination must be made upon the writ and return and the papers upon which the writ was granted.' (Code Civ. Proc. § 2138.) In the certiorari under *610the Tax Law, however, the court has the power to take further evidence, or to direct that further evidence.be taken before the referee. • The same necessity, therefore, for a full and complete return does not exist in the certiorari proceeding under the Tax Law as in. one under the Code. Nevertheless, section 252 of the Tax Law requires that, in addition to ¡the papers that are certified, “ the return must concisely set forth such other facts as may be pertinent.and material to show the value of the property assessed on the roll, and the grounds for tire valuation made by the assessing officers.” This provision of the statute must receive a reasonable. interpretation.The State board, in making the assessment, is authorized to .obtain information apart from the record, to have its own experts make thorough examination of all the facts which would bear in any way. upon the value of the special franchise. It would be impracticable that the return of ¡the State board should contain every piece of. information obtained by the expert and by him communicated to the board. Nor do I think that the return need be so specific. If the board has valued separately the real property upon the street, and the special right to use the street and public ways, it would be. proper to compel the board to return what valuation had been placed upon. each. . If, however, the valuation was made simply in; gross- it might so state. If there be any material fact apart from' the records, that fact, should properly be stated. The relief asked for in the motion is that the respondents;.shall return “'all the facts and information .other than such as were communicated to. them on behalf of .the relator,” and that they should return the “ opinions and statements, made or given to the said respondent by ■ its agents, servants or employees, and particularly all and singular the evidence,papers and documents before said board,- referred to in the eighth and tenth subdivisions or paragraphs.of said return, other than such as communicated or given to said board on behalf of the relator.’ And further, “ all the facts and circumstances relating to the value of the property or special franchise * * * referred to in the petition herein and considered by said board in making the assessment of the special franchise against relator.” To require the. board to make a return -so -specific, in my judgment, is both unreasonable and unnecessary. A return which, in addition, to specifying - the records and papers upon. which the determination was made, and *611the evidence presented before the board in open session, shall state the separate valuations of the real- property in the street, and the special right, if such separate valuations had been made, and the material facts which entered into their determination, would in my judgment be in full compliance with the statute, without stating other specific information or opinions acquired by the board apart from the open session or through their agents and experts. The statute thus read becomes practical and reasonable and one capable of enforcement. The case of People ex rel. Edison E. I. Co. v. Barker (139 N. Y. 62) arose upon the New York Consolidation Act, in which there is no provision for the taking of evidence by the court or under its direction.
Chester and Cochrane, JJ., concurred:
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, directing tiie respondent to ■ return all the documents, records and papers acted upon by it and to concisely set forth such other facts as may be pertinent and material to show the valuation made by it, to the end that the court may determine whether the conclusion of the relator was fairly drawn from the facts before it.